Brad Hart
                                                               Judge, 230™ District Court
                                                                                                                          RECEIVE
                                                                         1201 Franklin
                                                                                                                       50UST0PCRHti!Wi*! APPEALS
                                                                   Houston, Texas 77002
                                                                        (713)755-6782                                             MAY 08 20-i

                                                                                                                           Ab@IAeos?a,G?erk
To the Honorable Court of Criminal Appeals
RE: Extension of time on Calvin Hunter No. WR-968719-A

Applicant, Calvin Hunter, was convicted of capital murder on July 28, 2004. Whether
           -ry r> <*-*+-/al £i^*-n/> I |tt r* * <^ sy \~* ' /^ •-* it'/i r«                                                                          U~,   4-
                                                                              xxutt*<xu\~\a l)\^xOx.C Lax*-, iL^-L}' ^J-L*-L-1J-1g t-xxy, ljlxxxxo

phase of the trial. The State's only expert, Dr. George Denkowski, provided his expert
opinion that applicant was not intellectually disabled. Dr. Denkowski was subsequently
discredited and is now prohibited from providing expert testimony in Texas death penalty
cases.



Applicant filed a writ of habeas corpus alleging, among other things, that the jury's reliance
on Dr. Denkowski's false testimony violated his right to be free from cruel and unusual
punishment under the Eighth Amendment, and his right to Due Process under the
Fourteenth Amendment. This Court agreed and recommended that relief be granted.
On April 22, 2015, the Court of Criminal Appeals remanded the case back and requested
that further fact-finding be conducted to determine whether applicant suffered from
significant adaptive deficits. In order to provide the Court of Criminal Appeals a
comprehensive review of the factual issues and a recommendation regarding relief, I am
requesting additional time to submit findings of fact and conclusions of law.
After conferring with counsel, this Court respectfully requests the Court of Criminal
Appeals extend the time regarding the requested factual matters for a total of 150 days
from the date of the Court of Criminal Appeals' order.


                                                                                        Respectfully.




                                                                                        Judge Brad Hart
                                                                                        230th District Court, Harris County